     Case 3:19-cv-00661-LRH-WGC Document 24 Filed 03/12/20 Page 1 of 5




 1   Julie Cavanaugh-Bill, Nevada Bar # 11533
     CAVANAUGH-BILL LAW OFFICES. LLC
 2   401 Railroad St., Ste. 307
     Elko, Nevada 89801
 3   (775) 753-4357
 4   julie@cblawoffices.org

 5   Roger Flynn, Pro Hac Vice
     Jeffrey C. Parsons, Pro Hac Vice
 6   WESTERN MINING ACTION PROJECT
 7   P.O. Box 349, 440 Main St., #2
     Lyons, CO 80540
 8   (303) 823-5738
     wmap@igc.org
 9
10   Attorneys for Plaintiffs

11
                                  UNITED STATES DISTRICT COURT
12                                     DISTRICT OF NEVADA
13
14                                                     )   Case No: 3:19-cv-00661-LRH-WGC
     GREAT BASIN RESOURCE WATCH; et al.,               )
15                                                     )
16                          Plaintiffs,                )   JOINT STIPULATION
                                                       )   and PROPOSAL REGARDING
17                                                     )   INITIAL CASE MANAGEMENT
     vs.                                               )   and PRELIMINARY RELIEF
18                                                     )
19   UNITED STATES DEPARTMENT OF THE                   )    AND ORDER THEREON
     INTERIOR; et al.,                                 )
20                                                     )
                            Defendants.                )
21                                                     )
22   EUREKA MOLY, LLC,                                 )
                                                       )
23                  (Proposed) Defendant-Intervenor.   )
                                                       )
24
25
26
27
28
     Case 3:19-cv-00661-LRH-WGC Document 24 Filed 03/12/20 Page 2 of 5




 1          Plaintiffs, the Federal Defendants, and proposed Defendant-Intervenor Eureka Moly,
 2   LLC (EML), agree and stipulate as follows:
 3
 4
     WHEREAS, Plaintiffs filed their Complaint for Vacatur, Equitable, Declaratory and Injunctive
 5
     Relief on October 31, 2019 (ECF #1), and provided a copy of the Complaint to counsel for EML
 6
     and completed service upon the Federal Defendants on November 12, 2019.
 7
     WHEREAS, on December 17, 2019, Plaintiffs filed their First Amended Complaint, (ECF #14).
 8
     WHEREAS, on March 11, 2020, EML submitted its Motion to Intervene (ECF #23), which
 9
     Plaintiffs do not oppose.
10
     WHEREAS, Plaintiffs have informed counsel for Federal Defendants and EML that Plaintiffs
11
     intend on filing a Motion for Preliminary Injunction to enjoin any significant ground disturbance
12
     and operations authorized by the challenged Bureau of Land Management’s (BLM) Record of
13
     Decision (ROD) which approved the Mt. Hope Project’s plan of operations on federal lands.
14
15   WHEREAS, EML, in response, informed Plaintiffs that EML does not anticipate conducting any

16   significant ground disturbance or operations associated with the Mt. Hope Project in the

17   reasonably foreseeable future. As a result of EML’s current economic conditions, all significant

18   ground disturbance or operations at the Mount Hope Project had ceased in 2013 and none has

19   commenced since the issuance of the challenged ROD on September 27, 2019. The only

20   ongoing ground-disturbance or operations are related to agency-approved and required
21   maintenance of existing storm-water controls, geotechnical sampling within the existing
22   disturbed lands, facility and road maintenance and preservation, receiving equipment and
23   materials for storage on existing disturbed lands, reclamation required by permit(s), building
24   removal, site cleanup, limited security and protective fencing of currently-existing laydown
25   yards and building and structural areas, monitor well construction and monitoring required by
26   existing permit(s), environmental compliance and protection activities required by existing
27
28

                                                     2
     Case 3:19-cv-00661-LRH-WGC Document 24 Filed 03/12/20 Page 3 of 5




 1   permit(s), and other incidental site infrastructure improvements (e.g., phones, radio, temporary
 2   power, potable water).
 3   WHEREAS, Plaintiffs represent that, in light of EML’s representation that it does not anticipate
 4
     conducting any significant ground disturbance associated with the Mt. Hope Project in the
 5
     reasonably foreseeable future, the filing of a Motion for Preliminary Injunction is not warranted
 6
     at this time.
 7
 8
     THEREFORE, the Parties agree and stipulate:
 9
         1. If EML decides to commence significant ground disturbance or operations approved
10
              under the ROD, EML will provide at least sixty (60) days written notice to Plaintiffs
11
              before commencing significant ground disturbance or operations associated with the Mt.
12
              Hope Mine.
13
         2. In the event that EML provides such 60 days’ notice, Plaintiffs may file a Motion for
14
15            Preliminary Injunction to seek to enjoin such significant ground disturbance or operations

16            pending this Court’s resolution of the case on the merits.

17       3. If EML provides such 60 days’ notice, Plaintiffs will provide at least two weeks’ notice

18            to EML and Federal Defendants of Plaintiffs’ intent to file a Motion for Preliminary

19            Injunction.

20       4.   At any time, if Plaintiffs reasonably believe that EML is conducting significant ground
21            disturbance or operations associated with the Mt. Hope Project, Plaintiffs may file a
22            Motion for Preliminary Injunction to seek to enjoin such significant ground disturbance
23            or operations pending this Court’s resolution of the case on the merits.
24       5. The Parties respectfully request that, upon the conclusion of briefing on any Motion for
25            Preliminary Injunction, this Court schedule oral argument on the Motion for Preliminary
26            Injunction at its earliest convenience and prior to EML’s initiation of significant ground
27            disturbance or operations.
28

                                                       3
     Case 3:19-cv-00661-LRH-WGC Document 24 Filed 03/12/20 Page 4 of 5




 1      6. The Parties will commence discussions regarding a schedule for submission and review
 2          of the administrative record and briefing on the merits of this case and will submit a
 3          proposal to the Court for its consideration.
 4
 5
     Respectfully submitted this 12th day of March, 2020.
 6
 7
     STIPULATED AND AGREED:
 8
 9   /s/ Roger Flynn
10   Roger Flynn, (Colo. Bar # 21078), Pro Hac Vice
     Jeffrey C. Parsons, (Colo. Bar # 30210), Pro Hac Vice
11   WESTERN MINING ACTION PROJECT
     P.O. Box 349, 440 Main St., #2
12   Lyons, CO 80540
13   (303) 823-5738
     wmap@igc.org
14
     Julie Cavanaugh-Bill, Nevada Bar # 11533
15   CAVANAUGH-BILL LAW OFFICES, LLC
16   401 Railroad St., Ste. 307
     Elko, Nevada 89801
17   (775) 753-4357
     julie@cblawoffices.org
18
19   Attorneys for Plaintiffs

20   JEAN E. WILLIAMS
     Deputy Assistant Attorney General
21
22   /s/ Michelle-Ann C. Williams
     MICHELLE-ANN C. WILLIAMS
23   United States Department of Justice
     Environment & Natural Resources Division
24   Natural Resources Section
25   Ben Franklin Station, P.O. Box 7611
     Washington, D.C., 20044-7611
26   (202) 305-0420
     michelle-ann.williams@usdoj.gov
27
28   Attorneys for Federal Defendants

                                                      4
     Case 3:19-cv-00661-LRH-WGC Document 24 Filed 03/12/20 Page 5 of 5




 1   /s/ Jim B. Butler
 2   Jim B. Butler, Nevada Bar No. 8389
     Ashley C. Nikkel, Nevada Bar No. 12838
 3   PARSONS BEHLE & LATIMER
     50 West Liberty Street, Suite 750
 4   Reno, NV 89501
 5   (775) 323-1601
     JButler@parsonsbehle.com
 6   ANikkel@parsonsbehle.com
 7   Attorneys for Eureka Moly, LLC
 8
                                            Certificate of Service
 9
     I, Roger Flynn, attest that on this 12th day of March, 2020, I served this document to all counsel
10   by filing it with this Court’s ECF filing system.
11
     /s/ Roger Flynn
12
13   IT IS SO ORDERED
14
15   DATED this 17th
                19th day of March, 2020.
16                                                        ________________________________
     ________________________________                      _____________
                                                          LARRY  R. HICKS
17   United States District Judge                          Date
                                                          UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                      5
